
	
		III
		110th CONGRESS
		2d Session
		S. RES. 390
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Kohl (for himself,
			 Mr. Pryor, Mr.
			 Schumer, Mr. Johnson,
			 Mr. Brown, and Mr. Chambliss) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			March 11, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating March 11, 2008, as National
		  Funeral Director and Mortician Recognition Day.
	
	
		Whereas the death of a family member, friend, or loved one
			 is a devastating emotional event;
		Whereas the memorialization and celebration of the
			 decedent’s life is the fabric of today’s funeral service;
		Whereas the family of the decedent has traditionally
			 looked to funeral directors and morticians for consolation, strength, and
			 guidance in the planning and implementation of a meaningful funeral
			 ceremony;
		Whereas funeral directors and morticians have dedicated
			 their professional lives to serving the families of their communities in their
			 times of need for generations with caring, compassion, and integrity;
		Whereas these special men and women see their chosen
			 profession as a higher calling, a sacred trust, in serving every family
			 regardless of social standing, financial means, or time of day or day of the
			 year, whenever a death occurs; and
		Whereas on this special day, March 11, 2008, it would be
			 appropriate to pay tribute to these funeral directors and morticians who, day
			 in and day out, assist our Nation’s families in their times of sadness and
			 grief and help families mourn a death and celebrate a life: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)takes this
			 opportunity to pay the Nation's collective debt of gratitude for all the hours
			 and all the times they have put someone ahead of themselves by serving the
			 living while caring for the dead;
			(2)urges every
			 American of every walk of life to embrace each of these special individuals
			 with heartfelt thanks for their dedication to their profession; and
			(3)designates March
			 11, 2008, as National Funeral Director and Mortician Recognition
			 Day.
			
